Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 24 June 1822
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					My Best Friend.
					Philadelphia 24 June 1822
				
				We arrived here yesterday morning after a rapid tho’ not remarkably pleasant journey from French Town at ten o’clock and by dint of absolute starving my brother accomplished his journey but in a state of complete exhaustion—We immediately sent for Dr. Physick who finds his case a dreadful one, though we trust not hopeless—His decision was prompt as to the necessity of a painful operation; but some means must be adopted to strengthen him before he can bear it—His confidence in Dr Physick appears to give him great courage and he is determined to go through it let the result be what it may—The Dr. will not permit him to leave Town, and has procured rooms for us at a Boarding house No 62 South 4th Street at Mrs. Pardon’s, at 5 Dollars a week a head—and we propose to stay there as quietly as possible until he decides when the dreadful business can be done—I consulted with him concerning myself he advises the same operation which he says must be performed sooner or later; and intimates that besides this complaint with which I have so long suffered that I am dropsical—I am however not in a hurry to do any thing in so unpleasant a business; and shall certainly take time to think about it—This is not pleasant news; but there is no choice when our doom is to suffer—It depends now upon you whether I shall return after placing my brother in a comfortable situation, or whether I shall remain here and support him by my care and presence, as you are too kind and indulgent for me to wish to incur any expence, or to put you to any inconvenience—I shall write you regularly while I stay, and inform you if any favourable change takes place—for this we are pleased to observe that the bustle of the City has a good effect upon the spirits of our patient, and that he seems to desire to renew his acquaintance—The Dr. says he looks at him with astonishment for his sufferings are beyond description—All Hemocordal complaints he says should be attended to early; and that he can assure me that nothing will do but the Knife; and it is only deceiving patients, and prolonging their misery to pretend otherwise—That he considers that a radical cure, and that he never lost a patient in the operation—He is a very mild Gentlemanly man, and we are all much pleased with—Would it not be adviseable for you to consult him?God Bless you give my love to all and believe me as ever / your affectionate Wife
				
					L C A—
				
				
			